Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 8 line 4, it would appear that "pump switches" should be --the charge pump switches--.  See claim 1 line 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gongwer et al. (6,434,044) in view of Mangtani et al. (2017/0054363) and Torres et al. (9,385,600).
Gongwer et al. Fig. 3 shows a system comprising a memory die 306 (col 5, ln 38) comprising: one or more memory arrays (col 5, ln 33); and charge pump circuitry 312, the charge pump circuitry being configured to provide a pump voltage supplied to one or more signal line drivers associated with the one or more memory arrays, the pump voltage being used to charge memory cells of the one or 

Mangtani et al. Fig. 5E show one or more tank capacitors C2 located external to the die and coupled to the charge pump circuitry to reduce one or both of ripple voltage and/or other output voltage variation as recited in claim 4.
The combination of Gongwer et al. and Mangtani et al. do not appear to disclose a max current control circuit as recited in claim 5.  Torres et al. Fig. 4 shows another elementary charge pump circuitry 30 and teach that it may be desirable to implement a max current control circuit 32 electrically coupled to the charge pump circuitry and configured to adjust or limit a current (col 8, ln 42) of the charge pump circuitry as recited in claim 5.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add a max current control circuit to Examiner's combination as taught by Torres et al. for the benefit of limiting current drawn by the charge pump.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention.  Claim 5 is obvious.
As per Examiner's combination, the max current control circuit is electrically connected to nodes associated with the bond pads (via the charge pump switches) to which the one or more pump capacitors and/or switches are coupled as recited in claim 6.
The regulation and peak current control circuitry 42/46 calibrates the adjustable amount of charge via modulating the charge pump switches (via 34) to adjust a current or limit a peak current drawn from the one or more pump capacitors as recited in claim 7.
Torres et al. Fig. 4 further shows a control circuit 34 positioned between the one or more pump capacitors and the charge pump circuitry, wherein the regulation and peak current control circuitry is 
As pointed out above, it would have been obvious to add a max current control circuit 32 as taught by Torres et al.  Claims 9 and 10 are obvious
One or ordinary skill in the art would be intuitively motivated to trim or tune or adjust or optimize the performance characteristics of a charge pump circuit and any associated charge pump support circuitry to the requirements of whatever system the charge pump is powering.  That is what circuit designers do.  That is what charge pumps are for.  Claims 11 and 12 are obvious. 
Gongwer et al. Fig. 3 shows multiple pump voltages simultaneously (V2-V3, for example) as recited in claim 13.
Because Examiner's combination includes external capacitors, the pump voltage would be generated without loss stemming from parasitic capacitance between the one or more pump capacitors and a substrate material or one or more nodes of the die as recited at the end of claim 15.  Otherwise, Examiner's combination with respect to the rejection to claim 1 performs the method of claim 15.
Examiner's combination with respect to the rejections to claim 3 performs the method of claim 17.
Examiner's combination with respect to the rejections to claim 4 performs the methods of claims 18 and 19.
Examiner's combination with respect to the rejections to claim 12 performs the method of claim 20.
Examiner's combination with respect to the rejections to claims 5-13 perform the methods of claim 21-26.

s 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gongwer et al. (6,434,044), Mangtani et al. (2017/0054363) and Torres et al. (9,385,600) and in further view of Kagan et al. (7,675,802).
Examiner's combination of Gongwer et al., Mangtani et al. and Torres et al. (9,385,600) does not appear to disclose any specific type of external capacitors as recited in claim 2.  Kagan et al. show another memory system which may include external pump and tank capacitors.  Kagan et al. suggest that the external pump and tank capacitors may be ceramic capacitors (col 9, ln 12) as recited in claim 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement the external pump and tank capacitors of Examiner's combination with ceramic capacitors as taught by Kagan et al.  The lack of a specific capacitor implementation invites the combination.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention.  Claim 2 is obvious.
	Claim 16 is obvious for the reasons above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gongwer et al. (6,434,044), Mangtani et al. (2017/0054363) and Torres et al. (9,385,600) and in further view of Castagna et al. (9,007,844).
As pointed out above with reference to claim 13, Gongwer et al. Fig. 3 shows multiple pump voltages (V2-V3, for example).  Gongwer et al. do not appear to show multiple positive and negative pump voltages as recited in claim 14.  Nevertheless, it is know that memory systems may require multiple pump voltages of both positive and negative polarity.  Castagna et al. Fig. 1 shows an example of such a memory system along with a supporting charge pump system 130 for providing multiple pump 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
3



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849